Citation Nr: 0007642	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right knee disability during the period prior to March 17, 
1994, and for the period from May 1, 1995, through January 
14, 1996; entitlement to an evaluation in excess of 60 
percent for right knee disability for the period from January 
15, 1996, through April 30, 1996; and entitlement to an 
evaluation in excess of 30 percent for right knee disability 
for the period commencing July 1, 1997.

2.  Entitlement to total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in 1992 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued a 30 percent evaluation 
for right knee disability and denied a total rating based 
upon unemployability due to service-connected disabilities.  
In a December 1994 rating decision, the RO granted a 
temporary total rating for convalescence from March 17, 1994, 
through April 30, 1994, granted a 100 percent schedular 
evaluation from May 1, 1994, through April 30, 1995, and 
reinstated the evaluation of 30 percent from May 1, 1995.  In 
a July 1996 rating decision, the RO granted a 60 percent 
rating from January 15, 1996, through April 30, 1996, a 100 
percent rating from May 1, 1996, through June 30, 1997, and 
reinstated the evaluation of 30 percent from July 1, 1997.  
The RO also continued its denial of the claim for a total 
rating based on unemployability.

In March 1997, the Board remanded both issues for further 
development.  The case was returned to the Board in September 
1999.  The development has been completed and the case is now 
ready for appellate review.



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  Prior to March 17, 1994, the right knee disability 
involved a total knee prosthesis with some limitation of 
flexion and no ankylosis, no more than severe recurrent 
subluxation or lateral instability, no significant limitation 
of extension, and no more than moderate pain and weakness.

3.  During the period from May 1, 1995, through January 14, 
1996, and from July 1, 1997, the right knee disability has 
been manifested by no instability, some limitation of 
flexion, no significant limitation of extension and no more 
than moderate pain and weakness.  

4.  For the period from January 15, 1996, through April 30, 
1996, the right knee disability was manifested by a failed 
right knee prosthesis with severe pain.

5.  The veteran has an eighth grade education and took early 
retirement in 1989 due to several factors, including the 
right knee disability.

6.  The veteran is service-connected for right knee 
disability and status post right herniorrhaphy; his combined 
rating was 30 percent from October 1, 1991, through March 16, 
1994, 100 percent from March 17, 1994, through June 30, 1995, 
30 percent from May 1, 1995, through January 14, 1996, 60 
percent from January 15, 1996, through April 30, 1996, 100 
percent from May 1, 1996, through June 30, 1997, and 30 
percent since July 1, 1997.

7.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and work 
experience.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for right knee 
disability for the period prior to March 17, 1994, and from 
May 1, 1995, through January 14, 1996, is not warranted.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 
5262 (1999).

2.  An evaluation in excess of 60 percent for right knee 
disability for the period from January 15, 1996, through 
April 30, 1996, is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (1999).

3.  An evaluation in excess of 30 percent for right knee 
disability for the period commencing July 1, 1997, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 
5256, 5260, 5261, 5262 (1999).

4.  The requirements for a total rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
entitlement to increased evaluations for right knee 
disability and entitlement to a total disability evaluation 
based on unemployability due to service-connected 
disabilities are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  Further, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).



I.  Evaluation of Right Knee Disability

The current appeal stems from a claim filed in April 1992 for 
an increased rating for right knee disability.  In a 
statement dated in December 1999, the veteran contends that, 
other than at times of temporary 100 percent ratings for 
right knee surgeries, the right knee should have been rated 
60 percent disabling as he had severe painful motion and 
weakness after the first surgery in August 1990, which 
necessitated two subsequent revisions in March 1994 and May 
1996.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee disability currently on 
appeal.  The Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to that disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

In a rating decision of February 1946, service connection was 
granted for post-operative internal derangement of the right 
knee.  Various evaluations have been assigned since service 
connection was granted.  In August 1990, the veteran 
underwent a right total knee arthroplasty and the right knee 
disability has since been evaluated under Diagnostic Code 
5055. 

A 100 percent evaluation is assigned for prosthetic 
replacement of the knee joint for one year following 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned for prosthetic replacement of the knee joint when 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Intermediate 
degrees of residual weakness, pain, or limitation of motion 
are to be rated by analogy to Diagnostic Codes 5256, 5261, or 
5262.  The minimum rating under this code is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5055.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent evaluation is 
warranted if the ankylosis is in flexion between 10 and 20 
degrees.  A 50 percent evaluation is warranted if the 
ankylosis is in flexion between 20 and 45 degrees.  A 60 
percent evaluation is warranted for extremely unfavorable 
ankylosis, in flexion at an angle of 45 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Code 5256 (1999).

Limitation of flexion of a leg warrants a maximum 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

Limitation of extension of a leg warrants a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees, and 
a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

The disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(1999), to include functional loss due to pain on use or 
during flare-ups, incoordination, weakened movement and 
excess fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).


Impairment of the tibia and fibula with nonunion and loose 
motion, requiring a brace, warrants a 40 percent evaluation.  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1999). 

A.  Right Knee Disability for Period Prior to March 17, 1994

At a VA examination completed in November 1991, the veteran 
reported pain on certain motions of his right knee.  He was 
taking no medications.  The examination showed that the 
veteran's gait was normal.  Right knee range of motion was 
from 0 to 85 degrees.  The right thigh was one inch in 
diameter less than the left thigh; all other right leg 
measurements were equal with the left leg.  There was marked 
crepitus in the right knee.  There was no effusion or 
inflammation of the right knee.  There was marked anterior 
laxity and marked right medial collateral leg laxity.  X-ray 
of the right knee showed a total prosthesis with no evidence 
of fracture or dislocation, and no osteoblastic or osteolytic 
lesions were visualized.

A letter from a physical therapist, dated in May 1992, shows 
that the veteran's range of motion of the right knee was 
flexion of 68 degrees in April 1992 and 80 degrees in May 
1992.  Both the quads and strength were good as of May 1992.

Another VA examination in May 1992 showed that the veteran 
complained of medial discomfort in the right knee and limited 
flexion of the knee.  He walked without a brace.  There was 
no gait abnormality.  There was no evidence of effusion 
deformity or antalgic gait.  There was no evidence of 
subluxation or lateral instability.  There was no evidence of 
nonunion, loose body, or malunion.  There was no evidence of 
any fracture or degenerative changes.  Range of motion of the 
right knee was from 0 to 100 degrees of flexion.  It was 
noted that X-rays of the right knee showed a total knee 
replacement.  The diagnosis was status post total knee 
replacement in both knees for degenerative changes with 
functional range of motion; no evidence of any loosening or 
dysfunction.

A private treatment record dated in October 1992 notes that 
X-ray of the right knee showed that the prosthesis was in 
good alignment with no loosening.  The veteran ambulated with 
his right leg turned out.  Range of motion of the right knee 
was flexion to 110 degrees and full extension.  Another 
private record dated later in October 1992 shows that the 
veteran complained of occasional sharp pain in the right 
knee.  Range of motion was flexion to 70 degrees and full 
extension.  It was noted that there was low grade synovitis.  
A private treatment record dated in January 1993 notes that 
range of motion of the right knee was from 0 to 80 degrees.  
The incisions were well healed and there was no infection.  
The veteran was prescribed Motrin.  In a letter from Michael 
J. Fugle, D.O., dated in January 1993, he noted the above 
findings in the treatment records.  He noted that when the 
veteran was seen in January 1993, he continued to complain of 
aching in the right knee.

At a personal hearing in February 1993 before a hearing 
officer at the RO, the veteran testified that he was having 
problems bending his knee and it was stiff.  He stated that 
if he moved the knee a certain way, it was painful.  He had 
to step down stairs sideways, one step at a time.  He could 
walk only two to three blocks.  In cold weather, he usually 
had terrible aching in the knee.  According to the veteran, 
he had continuous pain in the right knee, but it was more 
severe at certain times.  The veteran testified that he had 
had medication injections into the knee and had also been 
prescribed Motrin, 800 milligrams.  He stated that he could 
walk about one and a half miles at most.  He had not fallen 
because of the right knee problem, but had lost his balance.  
He used a can mostly when the weather was cold.  He still 
drove and the knee would bother him if he sat in the car too 
long.  The veteran testified that his right knee problem was 
one of several factors in his retirement in 1987.

A VA orthopedic examination in March 1993 showed that the 
veteran reported that he could not fully flex the right knee 
and had pain in the medial lateral part of the knee.  He also 
reported that the knee would swell occasionally, he could not 
climb steps, he could not sit too long, and the knee hurt in 
cold weather.  An examination showed that he walked well 
without a cane.  There was no swelling.  There was a 9 inch 
scar over the patella which was healed.  Range of motion was 
0 to 75 degrees seated at passive, and 0 to 80 degrees 
standing.  The examiner noted that there was no pain in doing 
the range of motion.  It was noted that X-rays of the right 
knee revealed a total prosthesis with no changes since 1992.  
The diagnosis was status post right knee total prosthesis.

A May 1993 statement from Allen R. Prince, D.O., reiterates 
the outpatient treatment the veteran received from October 
1992 through December 1992 and provides no additional 
evidence.

Based on the evidence of record, the Board finds that a 
rating in excess of 30 percent for right knee disability 
prior to March 17, 1994, is not warranted.  The evidence for 
this period shows that the veteran had a prosthetic 
replacement of the knee joint but the chronic residuals did 
not consist of severe painful motion or weakness in the 
affected extremity.  The veteran testified that he had pain 
on certain motion of the right knee and with cold weather.  
Although he also testified that he had continuous pain in the 
right knee, he also stated that it was more severe at certain 
times, and he did not testify that he had severe painful 
motion or weakness in the right knee.  Accordingly, a 60 
percent rating for right knee disability is not warranted 
under Diagnostic Code 5055 prior to March 17, 1994.

Diagnostic Code 5055 also provides that intermediate degrees 
of residual weakness, pain, or limitation of motion are to be 
rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
The evidence shows that the veteran had substantial useful 
motion of the right knee prior to March 17, 1994.  
Accordingly, a rating in excess of 30 percent is not 
warranted under Diagnostic Code 5256.  The evidence shows 
that he continuously manifested full extension during this 
period.  His demonstrated range of motion does not even 
justify a compensable evaluation under Diagnostic Code 5261.  

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Veterans Appeals (Court) held that a rating 
determination under a diagnostic code which provides for a 
rating solely on the basis of loss of range of motion, should 
be portrayed "in terms of the degree of additional range-of-
motion loss due to pain on use or during flareups."  
Diagnostic Codes 5260 and 5261 provide ratings solely based 
on loss of flexion and extension, respectively, but 
Diagnostic Code 5260 does not authorize an evaluation in 
excess of 30 percent.  The evidence shows that the veteran 
had some painful motion of the right knee prior to March 17, 
1994.  However, since the medical evidence consistently shows 
that he was able to fully extend his knee and limitation of 
extension to 30 degrees is required for an evaluation of 40 
percent, the Board must conclude that when all pertinent 
disability factors are considered, a rating in excess of 30 
percent is not warranted under Diagnostic Code 5261.

In addition, the evidence does not show impairment of the 
tibia and fibula with nonunion and loose motion requiring a 
brace.  Accordingly, a rating in excess of 30 percent is not 
warranted under Diagnostic Code 5262.

The Board notes that the VA General Counsel issued a 
precedential opinion (VAOPGCPREC 23-97) on July 1, 1997, 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In this 
case, the veteran had a right total knee replacement in 1990 
and there is no evidence of current arthritis involving the 
right knee joint.  In addition, since VAOPGCPREC 23-97 was 
issued effective July 1, 1997, it can not apply in the 
veteran's case for the period prior to March 17, 1994.  See 
38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App 55, 57 
(1998).

B.  Right Knee Disability for Period May 1, 1995, through 
January 14, 1996

The medical evidence shows that on March 17, 1994, the 
veteran was hospitalized with complaints of pain and 
instability of the right knee.  On the day of admission, he 
underwent revision of a right total knee arthroplasty.  
Accordingly, in a rating decision of December 1994, a 100 
percent rating was assigned from March 17, 1994, through 
April 30, 1995, pursuant to Diagnostic Code 5055.  A 30 
percent rating was assigned for status post right knee 
arthroplasty with status post revision, effective from May 1, 
1995.  

The pertinent evidence of record in regard to the severity of 
the right knee disability for the period from May 1, 1995, 
through January 14, 1996, consists of an April 1995 VA 
orthopedic examination report and records from Michael J. 
Fugle, D. O., dated from May 1995 to January 1996.

The examiner at the April 1995 VA orthopedic examination 
noted that the veteran's records were present and reviewed.  
The examiner noted that, regarding the veteran's right knee, 
he had no present complaints except that it seemed to be weak 
when he walked for long distances.  The examination of the 
right knee showed no instability and no other problems.  
There were no external support, no braces, and no gait 
abnormality.  Range of motion of the right knee was 0 to 100 
degrees.  On the anterior portion of the right knee, he had 
multiple scars with a 28 centimeter curvilinear total knee 
replacement incision without complication or problem.  There 
was no evidence of effusion, synovial thickening, or 
infection.  There was normal gliding range of motion.  The 
patellofemoral joint was normal.  There was no evidence of 
instability.  Except for the total knee replacement, the 
examination of the right knee was negative.  X-rays of the 
right knee showed a total knee replacement in place with a 
filler cap and a staple in the tibial tendon.  The position 
and alignment appeared to be good and there was no sign of 
complication.

A clinical record from Dr. Fugle, dated May 9, 1995, shows 
that the veteran had good range of motion, the ligaments were 
intact, and there was no effusion, paresthesia, or infection.  
The veteran complained of increased pain in the right calf 
after standing and working.  It was noted that the veteran 
could not work full time.  Another record dated August 11, 
1995, again shows good range of motion and no infection.  It 
was further noted that X-ray findings were satisfactory.  A 
treatment record dated January 15, 1996, showed that the 
veteran had full range of motion and good quadriceps and 
hamstring strength.  The ligaments appeared stable and the 
incisions were healed.  However, the veteran complained of 
increased pain, and X-rays showed that the prosthesis was in 
good position but there was a loose screw on the right tibial 
component.  The impression was a failed right total knee 
replacement and revision was recommended.

The medical evidence concerning the degree of severity of the 
right knee disability for the period from May 1, 1995 through 
January 14, 1996, documents some complaints of pain, but no 
objective evidence of painful motion or weakness in the right 
leg.  It shows that the right knee range of motion was 
repeatedly described as good of full, strength was described 
as good, and no instability or loosening was found.  It 
provides no basis for concluding that the disability more 
nearly approximated the criteria for a higher evaluation 
under any potentially applicable diagnostic code.  

C.  Right Knee Disability for Period from January 15, 1996, 
through April 30, 1996

In a rating decision of July 1996, a 60 percent rating was 
assigned from January 15, 1996, through April 30, 1996.  The 
medical record from Dr. Fugle, dated January 15, 1996, shows 
that the veteran had full range of motion of the right knee, 
good quadriceps and hamstring strength, stable ligaments, and 
healed incisions.  However, the veteran complained of 
increased pain and X-rays showed the prosthesis was in good 
position but there was a loose screw.  The impression was a 
failed right total knee replacement and it was recommended 
that the veteran undergo a revision of the right total knee 
replacement.  

A medical record from Crittenton Hospital shows that the 
veteran was hospitalized on May 1, 1996, with complaints of 
severe pain in the right knee and that X-rays revealed 
loosening of the prior total knee arthroplasty.  The veteran 
underwent a revision of the right total knee arthroplasty.  

The evidence shows that the loosening of the right total knee 
arthroplasty was seen in January 1996 and that the veteran 
had severe pain prior to the revision of the right total knee 
arthroplasty in May 1996.  Accordingly, a 60 percent rating 
was warranted for that period.  A rating in excess of 60 
percent for the period from January 15, 1996, through April 
30, 1996, is not supported by the evidence.  Under Diagnostic 
Code 5055, a rating in excess of 60 percent is assigned only 
for the year following implantation of a knee prosthesis.  In 
addition, a rating in excess of 60 percent is not provided 
for under any other applicable diagnostic code (Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5261, and 5262).

The 60 percent rating assigned under Diagnostic Code 5055 
specifically includes the criteria of painful motion.  
Therefore, separate consideration of painful motion is not 
applicable under DeLuca.

As noted above, VA General Counsel Precedent Opinion Number 
23-97, holding that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, was issued effective July 1, 
1997.  Accordingly, it can not apply in the veteran's case 
for the period from January 15, 1996, through April 30, 1996.  
See 38 U.S.C.A. § 5110(g); Rhodan, 12 Vet. App. at 57.

D.  Right Knee Disability from July 1, 1997

The medical evidence shows that the veteran had a failed 
total knee prosthesis of the right knee and a revision of the 
right total knee arthroplasty was done on May 1, 1996.  In a 
rating decision of July 1996, pursuant to Diagnostic Code 
5055, a 100 percent rating was assigned from May 1, 1996 
through June 30, 1997.  Effective July 1, 1997, a 30 percent 
rating was assigned and has remained in effect since that 
time.

The pertinent evidence of record concerning the severity of 
the service-connected right knee disability, commencing from 
July 1, 1997, consists of a treatment record from Dr. Fugle 
dated June 24, 1997, and a report of a VA orthopedic 
examination in October 1997.  

The treatment record from Dr. Fugle, dated June 24, 1997, 
shows that the veteran complained of some pain in the right 
knee.  The incisions were well healed.  Range of motion of 
the right knee was 0 to 90 degrees.  There was excellent 
stability and varus/valgus was stable.  X-rays showed that 
the prosthesis was in good alignment and there was no sign of 
loosening.

The VA orthopedic examination in October 1997 showed that the 
veteran complained that his right knee was not very 
comfortable due to pain.  He reported that if he sat too long 
his knee became very stiff and tight.  He stated that he had 
to be careful climbing stairs due to knee pain, and most of 
the trouble was in the left knee.  He also reported that he 
could do almost anything, but with discretion.  He did not 
use a cane.  He reported that after walking three to four 
blocks, the right knee would tighten and cause some pain at 
times.  

The examination showed that he walked without a cane or knee 
brace.  Examination of both knees revealed equal leg lengths 
and good alignment.  There was quadriceps atrophy on both 
sides.  There were multiple surgical scars on both knees but 
no swelling or deformity.  The ligaments were stable and 
strong.  Range of motion on the right side was 0 to 90 
degrees.  Movements against resistance were good and the 
veteran did not complain of pain.  McMurray's and Drawer's 
test were negative.  There was no edema or swelling of the 
legs.  X-ray of the right knee showed a total knee prosthesis 
in good place.  

The pertinent diagnosis was status post total right knee 
arthroplasty.  The examiner noted that there was very little 
objective evidence of pain in the knees; however, there was 
some functional loss of both knees due to status post 
surgery.  In addition, the examiner noted that it was not 
possible to give any opinion regarding the range of motions 
or functional limitation during the flare-ups.  In fact, the 
veteran did not describe any flare-up and he reported that he 
could do almost anything up to his discretion.  The examiner 
did not foresee any additional decrease of limitation during 
flare-ups.

The medical evidence for the severity of the right knee 
disability for the period from July 1, 1997, shows that there 
is no loosening of the prosthesis and that the veteran is 
able to fully extend his right knee and to flex it to 90 
degrees.  He has reported some pain but not severe pain.  Dr. 
Fugle did not report the presence of severe pain, and the VA 
examiner stated that there was very little evidence of pain.  
Although atrophy was noted at the VA examination, no gait 
impairment was found, the knee ligaments were found to be 
stable and strong and movements against resistance were found 
to be good.  There was no edema or swelling of the right leg.  
Although the examiner noted that there was some functional 
loss of the right knee due to status post surgery, the only 
functional loss noted was the veteran's report of having to 
be careful climbing stairs due to the knee pain.  The veteran 
further reported that he could do almost anything, but with 
discretion.

In sum, when all pertinent disability factors are considered, 
as required by DeLuca, the Board must conclude that the 
medical evidence establishes that the functional impairment 
of the veteran's right knee is not in excess of that 
contemplated by the assigned evaluation.

As noted above, VA General Counsel Precedent Opinion Number 
23-97, holding that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, was issued effective July 1, 
1997.  Accordingly, it does apply in the veteran's case for 
this period commencing July 1, 1997.  See 38 U.S.C.A. § 
5110(g); Rhodan, 12 Vet. App. at 57.  The evidence, however, 
does not show that the veteran has instability of the right 
knee.  A private treatment record dated June 24, 1997, 
specifically notes that the veteran's right knee had 
excellent stability and varus/valgus were stable.  It was 
further noted that X-rays showed no sign of loosening.  The 
VA orthopedic examination report dated in October 1997 notes 
that the veteran's ligaments were stable and strong.  In 
addition, McMurray's and Drawer's tests were negative.  
Accordingly, a separate rating for instability of the right 
knee is not warranted.

II.  Total Rating Based on Unemployability

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (1999).

In August 1992, the veteran submitted his claim for a total 
rating based on unemployability due to service-connected 
disabilities, at which time he indicated that he was born in 
February 1926, completed eighth grade, last worked full-time 
in September 1987, and became too disabled to work in 1990.  

The record reflects that the veteran's service-connected 
disabilities consist of status post right total knee 
arthroplasty and status post right herniorrhaphy.  Due to 
various ratings for the service-connected right knee 
disability (the service-connected status post right 
herniorrhaphy has been rated continuously as noncompensable), 
his combined rating was 30 percent from October 1, 1991, 
through March 16, 1994, 100 percent from March 17, 1994, 
through June 30, 1995, 30 percent from May 1, 1995, through 
January 14, 1996, 60 percent from January 15, 1996, through 
April 30, 1996, 100 percent from May 1, 1996, through 
June 30, 1997, and 30 percent since July 1, 1997.

At a hearing before a Hearing Officer at the RO in February 
1993, the veteran testified that there were other factors 
besides his right knee disability which resulted in his 
retiring in 1987.  

A treatment record from Dr. Fugle, dated January 19, 1994, 
notes that the veteran had called and stated that he would 
need a note for work.  There was no further notation as to 
the veteran's employment at that time.  Another treatment 
record from Dr. Fugle, dated May 9, 1995, notes that the 
veteran could not work full-time.  

In a statement from Dr. Fugle, dated May 9, 1996, he noted 
that the veteran had continued to complain of pain in the 
right knee since 1989 and could not kneel on the right knee.  
The veteran was just post-operative and was using a walking.  
He was still in the hospital.  It was further noted that he 
would need extensive physical therapy and would need 
household help for approximately two months.  Dr. Fugle 
provided his opinion that the veteran was totally disabled in 
regard to his right lower extremity.  However, in a treatment 
record dated June 4, 1996, from Dr. Fugle, there were no work 
restrictions noted.  It was indicated that the veteran could 
continue to ambulate and do other activities, as well as 
weight bear to tolerance.

In another application for unemployability, dated in July 
1996, the veteran indicated that the right knee disability 
prevented him from securing or following any substantially 
gainful employment.  He reported that he last worked full-
time in November 1994 and became too disabled to work at that 
time.  He also indicated that his disability affected full 
time employment in 1993.

In a statement dated in May 1997 from the Ford Motor Company, 
one of the veteran's prior employers, it is noted that early 
retirement benefits were approved for him in January 1989.

The October 1997 VA orthopedic examination report contains 
the examiner's medical opinion that, in regard to the right 
knee disability, the veteran should be able to do light work 
in view of the fact that he had very little discomfort and 
complaint of pain.

Initially, the Board notes that the veteran does not meet the 
minimum schedular requirements for a total rating based on 
unemployability.  As noted above, the combined service 
connected evaluations for the two service-connected 
disabilities was never 70 percent or more, except during 
those periods when the veteran was assigned a 100 percent 
rating.  Accordingly, the Board must conclude that a total 
disability rating is not warranted.

Even if the required percentage standards described above had 
been met, the veteran would not be entitled to a total rating 
based on unemployability.  There is no subjective or 
objective evidence that the service-connected status post 
right herniorrhaphy has resulted in any significant 
industrial impairment.  Although the veteran has alleged that 
the service-connected right knee disability has resulted in 
unemployability, the medical evidence is against such a 
finding.  As noted above, the May 9, 1996, statement from Dr. 
Fugle noted the opinion that the veteran was totally disabled 
in regard to his right lower extremity.  However, the veteran 
had just had revision of the right total knee arthroplasty on 
May 1, 1996, and, as noted by Dr. Fugle, the veteran was 
still in the hospital.  In a rating decision of July 1996, 
the RO assigned a 100 percent rating for the service-
connected right knee disability from May 1, 1996, through 
June 30, 1997, pursuant to Diagnostic Code 5055.  Thus, the 
veteran did receive a total disability rating for the 
immediate post-surgery period under Diagnostic Code 5055.  
Dr. Fugle's May 9, 1996, statement does not support a finding 
of individual unemployability due to service connected 
disability.  Moreover, the VA examiner at the October 1997 VA 
orthopedic examination determined that the veteran's right 
knee disability did not prevent him from being able to do 
light work.

Therefore, the Board concludes that the preponderance of the 
evidence establishes that the veteran's service-connected 
right knee disability and status post right herniorrhaphy are 
not sufficient by themselves to render the veteran unable to 
secure or follow any form of substantially gainful employment 
consistent with his education and industrial background.


ORDER

An evaluation in excess of 30 percent for right knee 
disability during the period prior to March 17, 1994, the 
period from May 1, 1995, through January 14, 1996, and the 
period from July 1, 1997, is denied.

An evaluation in excess of 60 percent for right knee 
disability during the period from January 15, 1996, through 
April 30, 1996, is denied.




Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

